UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) Of the Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported): March 18, 2001 WIND ENERGY AMERICA INC. (formerly Dotronix, Inc.) (Exact name of registrant as specified in its charter) Minnesota (State or Other Jurisdiction of Incorporation) 0-9996 41-1387074 (Commission File Number) (IRS Employer Identification No.) 12100 Singletree Lane, Suite 100 Eden Prairie, MN 55344 (Address of Principal Executive Offices)(Zip Code) (952) 746-1313 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Ac Wind Energy America Inc. Form 8-k Filing Section 4 Item 4.01Changes in Registrant’s Certifying Accountant Wind Energy America, Inc. hereby discloses that its Auditor, Child Van Wagoner & Bradshaw, PLLC, notified Wind Energy America in a letter dated February 15, 2011 that Child Van Wagoner & Bradshaw was terminating the client-auditor relationship with Wind Energy America. Wind Energy America Inc. Dated: March 18, 2011 By: /s/ Melvin E. Wentz Melvin E. Wentz, Chief Executive Officer and President
